Citation Nr: 1521273	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-06 413A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, claimed as due to the service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, claimed as due to the service-connected diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as due to the service-connected diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as due to the service-connected diabetes mellitus.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for urinary incontinence.

8.  Entitlement to service connection for lesions of the legs and feet, claimed as due to the service-connected diabetes mellitus.

9.  Entitlement to a disability evaluation in excess of 20 percent for the service-connected diabetes mellitus.

10.  Entitlement to an initial evaluation in excess of 50 percent for the service-connected psychiatric disability.

11.  Entitlement to special monthly compensation based on loss of use of a creative organ.

12.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 

13.  Entitlement to service connection for ischemic heart disease.

14.  Entitlement to service connection for hypertension.

15.  Entitlement to service connection for Parkinson's disease.

16.  Entitlement to service connection for deep vein thrombosis.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant had active service in the United States Air Force from December 1968 to February 1972, including service in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied the Veteran's claims.

The record before the Board in this case consists of a paper claims file and an electronic file.  The Board has reviewed both the paper claims file and the electronic file.

The Board notes that the Veteran's claim of entitlement to TDIU by reason of service-connected disability is now, in light of the Board's grant of service connection for peripheral neuropathy of all four extremities, as set forth below, inextricably intertwined with the rating for each extremity.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Accordingly, further appellate consideration will be deferred and the issue of entitlement to TDIU is addressed in the REMAND portion of the decision below.  That matter is REMANDED to the AOJ.  

The remaining 11 issues are also addressed in the REMAND portion of the decision below and they, too, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is at least as likely as not that the appellant has peripheral neuropathy of the upper right extremity which is attributable to his service-connected diabetes mellitus. 

2.  It is at least as likely as not that the appellant has peripheral neuropathy of the upper left extremity which is attributable to his service-connected diabetes mellitus. 

3.  It is at least as likely as not that the appellant has peripheral neuropathy of the lower right extremity which is attributable to his service-connected diabetes mellitus. 

4.  It is at least as likely as not that the appellant has peripheral neuropathy of the lower left extremity which is attributable to his service-connected diabetes mellitus. 


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right upper extremity was incurred in or aggravated by service or by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2014). 

2.  Peripheral neuropathy of the left upper extremity was incurred in or aggravated by service or by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2014).

3.  Peripheral neuropathy of the right lower extremity was incurred in or aggravated by service or by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2014).

4.  Peripheral neuropathy of the left lower extremity was incurred in or aggravated by service or by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  The VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Given the fully favorable decision on the matter of service connection for right and left upper and lower extremity diabetic peripheral neuropathy contained herein, the Board finds that any defect in the notice or assistance provided to the Veteran in relation to those issues constitutes harmless error. 

II.  Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Furthermore, a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The United States Court of Appeals for Veterans Claims (Court) has held that the term "disability" as used in 38 U.S.C.A. § 1110 should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b). 

The appellant is service-connected for diabetes mellitus, effective from September 2009.  Review of the appellant's VA medical records reveals that he had been diagnosed with diabetes mellitus in July 2009; that he had complained of neurological symptoms in his upper extremities in August 2008; and that he had complained of neurological symptoms in his lower extremities in January 2009.  

The appellant underwent a VA medical examination in October 2009; the examiner reviewed the claims file for "tabbed notes and some other notes" and some VA notes.  The examiner rendered diagnoses of subjective arm neuropathy in the arms and sensory and motor neuropathy in the bilateral lower extremities.  The examiner opined that neither neuropathy was etiologically related to the service-connected diabetes mellitus.  The examiner also stated that he was unable to tell without speculation whether the neuropathy in the arms or the legs was aggravated by the service-connected diabetes mellitus.

Once VA undertakes the effort to provide an examination when developing a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The appellant underwent a VA medical examination in October 2009.  However, as noted above, it does not appear that the examiner reviewed the entire claims file or all of the appellant's VA medical treatment records.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of veteran's claims folder).  Therefore, the Board finds this opinion to have less probative value.

The evidence of record also includes private medical records from a physician who had treated the appellant beginning in October 2009.  An August 2011 note indicates that the appellant had undergone studies that revealed the presence of demyelinating motor neuropathy that was most likely associated with his diabetes.  

In October 2013, the appellant's attorney submitted a medical opinion from a physician who had reviewed the claims file.  This physician noted that the appellant had complained of pain, numbness and paresthesia in all four extremities.  The physician referred to the magnetic resonance imaging (MRI) report of June 2009 that indicated the presence of disc degeneration at all levels that was significant enough to cause some symptoms in both the upper and lower extremities of the appellant.  However, the physician stated that the degeneration was not severe enough to explain all of the appellant's symptoms.  The doctor opined that the appellant clearly had peripheral neuropathy from his diabetes mellitus and noted that it is not uncommon for a person to have diabetes for some time before the condition is diagnosed and, therefore, it is not known exactly when the appellant became diabetic.  The doctor also noted that it would be very difficult to separate the appellant's neurological symptoms due to the radiculopathy from the spinal disc degeneration from the neuropathy due to the diabetes mellitus because those symptoms are very similar and overlap each other.

As previously noted, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease occurred in service.  38 C.F.R. § 3.303(d).  In addition, a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Court has held that the term "disability" as used in 38 U.S.C.A. § 1110 should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  

Here, the Board finds that the evidence of record is at least in relative equipoise as to whether the appellant has neurological manifestations in the upper and lower extremities related to diabetes mellitus.  The Board observes that there is conflicting medical evidence in the record as to nature of the appellant's upper and lower extremity complaints; there is evidence indicating diagnoses of diabetic neuropathy and spine-related radiculopathy, and there is evidence indicating no diagnosis of a neurological disorder in the upper extremities (VA examination report of July 2011).  Private reports show clinical notations of paresthesias or neuropathy attributed to diabetes mellitus.  In addition, there is a competent medical opinion that some of the appellant's neurological complaints in his arms and legs is related to the service-connected diabetes mellitus.  Where there exists at least an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Veteran shall prevail upon the issue.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra. 

Thus, the Board finds that it is at least as likely as not that the appellant has peripheral neuropathy in each upper extremity and in each lower extremity that is etiologically related to the service-connected diabetes mellitus.  Therefore, the Board finds that service connection for peripheral neuropathy of the right and left upper extremities and of the right and left lower extremities is warranted, resolving reasonable doubt in favor of the Veteran. 


ORDER

Service connection for peripheral neuropathy of the right upper extremity is granted. 

Service connection for peripheral neuropathy of the left upper extremity is granted.

Service connection for peripheral neuropathy of the right lower extremity is granted. 

Service connection for peripheral neuropathy of the left lower extremity is granted. 



REMAND

A determination has been made that additional development is necessary with respect to the various issues on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described below. 

The Board initially notes that the appellant's claim of entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU) is inextricably intertwined with the claims of entitlement to service connection for peripheral neuropathy of each extremity, which claims were granted in the decision above.  In other words, until the AOJ assigns a rating for the peripheral neuropathy for each extremity, the TDIU claim can not properly be adjudicated.  Therefore, consideration of the issue of entitlement to TDIU must be deferred pending the development delineated below.

Judicial interpretation of the matter of secondary service connection as embodied in 38 C.F.R. § 3.310 requires consideration of whether the service-connected disability either causes or aggravates another condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when aggravation of a non-service-connected condition is proximately due to or the result of a service-connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).  The appellant is now service-connected for peripheral neuropathy of each extremity.  The AOJ has not yet discussed the theory of secondary service connection, to include by way of aggravation, as it relates to the peripheral neuropathy of each extremity.  This must be addressed on remand.

The duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

A March 2012 deferred rating indicates that VA treatment records for the appellant dated "1998 to the present" were present in CAPRI.  The February 2013 Statement of the Case (SOC) indicates that an electronic review of the appellant's VA medical treatment records from Bay Pines was accomplished.  However, not all of the cited records, dated from June 1998 to February 2013, are included in the electronic record available to the Board.  On remand these records must be added to the electronic record. 

In addition, the evidence of record indicates that the appellant was in receipt of VA Vocational Rehabilitation services in 2011.  Therefore, his Vocational Rehabilitation file must be made part of the evidence of record. 

VA is therefore on notice of records that may be probative to the claims.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  In addition, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The appellant was last afforded a VA diabetes examination in July 2011 - almost four years ago and he was last afforded a VA mental health examination in January 2012 - more than three years ago.  The appellant and his representative have indicated in written statements that these disabilities have worsened since those VA examinations were conducted.  When a veteran indicates that his disability has increased since his last VA examination, a reexamination should be scheduled.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding an examination necessary where a Veteran alleged worsening).  The appellant has also indicated that his hearing loss has worsened.  In Hensley v. Brown, 5 Vet. App. 155, 160 (1993), the Court held that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.  Therefore, additional VA examination is necessary. 

Finally, in a September 2013 rating decision, the RO denied the appellant's claims of entitlement to service connection for ischemic heart disease, hypertension, Parkinson's disease and deep vein thrombosis.  

In September 2014, the appellant's notice of disagreement (NOD) in relation to the denial of service connection for ischemic heart disease, hypertension, Parkinson's disease and deep vein thrombosis was received.  The evidence of record does not contain any statement of the case (SOC) issued in response to the appellant's NOD received in September 2014 as to the claims denied in the September 2013 rating action.  

Therefore those four claims must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  VA will notify the appellant when further action is required. 

To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following: 

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.  See 38 C.F.R. § 3.156.

2.  Obtain the appellant's VA Vocational Rehabilitation records and associate them with the evidence of record. 

3.  Contact the appellant and obtain the names and addresses of all medical care providers (private, VA, or other government) who have treated him for his claimed conditions since September 1972.  After securing the necessary release(s), obtain all outstanding records.  

In particular, VA treatment records dated from June 1998 onward, not already of record, must be obtained from the VA facilities at Bay Pines and the CBOC at Manatee/Bradenton and associated with the evidence of record.

4.  To the extent there is an attempt to obtain these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

5.  Any additional development suggested by the evidence must be undertaken.  

6.  Schedule the appellant for appropriate examinations to determine the nature, extent, onset date, and etiology of his claimed hearing loss, tinnitus, urinary incontinence, erectile dysfunction and skin lesions of the lower extremities.  

Schedule the appellant for appropriate examinations to determine the extent and severity of the service-connected diabetes mellitus and the service-connected psychiatric disability.

The claims file must be made available to and reviewed by each examiner.  If any examiner does not have access to the appellant's electronic file, any relevant treatment records contained in the electronic file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

Any studies deemed necessary must be performed.  

In assessing the relative likelihood as to origin and etiology of the appellant's claimed hearing loss, tinnitus, urinary incontinence, erectile dysfunction and skin lesions of the lower extremities, each examiner must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any portion of the current condition is causally or etiologically related to service or to a service-connected disability, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.  

The examiners must address the question of whether any service-connected disability, including diabetes mellitus and peripheral neuropathy of the extremities, has caused or aggravated any of the claimed service connection conditions.

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for all requested opinions must be provided.  If any examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

7.  Upon receipt of each one of the VA examination reports, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner(s) for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.). 

8.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and re-adjudicate the claims for service connection for hearing loss, tinnitus, urinary incontinence, erectile dysfunction and skin lesions of the lower extremities as well as the increased rating claims on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

9.  Then re-adjudicate the Veteran's TDIU claim, to include consideration of the award of any rating deemed appropriate for the peripheral neuropathy of each extremity.  The re-adjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories. 

10.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response. 

11.  Review the appellant's claims for service connection for ischemic heart disease, hypertension, Parkinson's Disease and deep vein thrombosis.  

12.  If no additional development is required, prepare an SOC in accordance with 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought, or by the appellant's withdrawal of the NOD.  

13.  If, and only if, the appellant files a timely substantive appeal as to any one of these four issues (service connection for ischemic heart disease, hypertension, Parkinson's Disease and deep vein thrombosis), should said issue(s) be returned to the Board. 

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


